                                Case 1:21-cv-00532-SAGPrepared
                                                          Document          46-1
                                                               by Bryce Carrasco      Filed 05/13/21 Page 1 of 1
                                                                                 5/13/2021                                                     Page 1



Ex. #     Date      ECF #                                                         Description
 1      3/2/2021      1-2       The Account Activation Letter
 2      3/2/2021      1-3       Debt Collection Letter, Dated November 5, 2020
 3      3/2/2021      1-4       Credit Agreement
 4      3/2/2021      1-5       Online Advertisement by M&T
 5        [N/A]        []       [reserved]
 6      3/23/2021     15-1      Account activation letter, colorized
 7      3/23/2021     15-2      Equifax Credit Report Dated 3/22/2021
 8      3/23/2021     15-3      M&T Bank Visa Credit Account Payoff Certificate – Dated 3/23/2021
 9      3/23/2021     15-4      Amerisave Mortgage Credit Score disclosure report dated 7/16/2021
 10     3/23/2021     15-5      M&T Bank Visa Credit Card Agreement
                                Dispute notice sent to M&T Bank dated 12/30/2020. M&T confirmed receipt of the dispute notice on 12/31/2020.
 11     3/23/2021     15-6
                                Emails are included at the end of the exhibit.
 12     3/23/2021     16-1      Emails all.
 13     3/23/2021     16-2      Transunion credit report dated 2/19/21
 14     3/23/2021     16-3      M&T Customer Profile for Bryce Carrasco.
 15     3/23/2021     16-4      M&T Account Profile for credit card account #6414.
 16     3/23/2021     17-2      M&T Credit Card Application, Original Document.
 17     3/25/2021     21-1      Experian Credit Report Dated 3/25/2021
 18     3/25/2021     21-2      Experian Dispute Result Dated 1/7/2021
 19     3/25/2021     21-3      CFPB Complaint and M&T Responses
 20     3/25/2021     21-4      All Debt Collection Letters
 21     4/6/2021      25-1      Experian Dispute Center List
 22     4/6/2021      25-2      Experian Credit Score
 23     4/6/2021       26       Calculation of Damages
 24     4/6/2021      27-1      MTB Correspondence Acknowledgement
 25     4/6/2021      27-2      Automatic Stay Declaration Email
 26     4/6/2021      27-3      Declaration of automatic stay
 27     4/6/2021      28-1      Exhibit Email 2/2/21
 28     4/6/2021      28-2      Exhibit Email 2/8/21
 29     4/6/2021      28-3      Exhibit Email 2/11/21
 30     4/6/2021      28-4      Exhibit Email 2/19/21
 31     4/6/2021      28-5      Exhibit Email 2/19/21 re dispute
 32     4/6/2021      28-6      Exhibit Email 2/23/21
 33     4/6/2021       29       Dispute Timeline
 34     4/6/2021      29-1      Exhibit Equifax credit file
 35     4/6/2021      29-2      Exhibit TransUnion Dispute
 36     4/6/2021      29-3      Exhibit Equifax Disputes
 37     4/7/2021    30, at 15   Appendix G-10(A) Model Form
 38     4/7/2021    30, at 16   M&T Visa Credit Card Disclosure Table
 39     4/20/2021      34       Monthly Statements
 40     5/13/2021      46       Emails with Drew Solice
 41     5/13/2021      46       Drew Solice Contact Card



                                                                             Exhibit List NEW
